Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00092-CV

                           IN THE INTEREST OF S.L.E., a Child

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01712
                          Honorable Peter A. Sakai, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

      In accordance with this court’s opinion of this date, the trial court’s Order Granting
Adoption is AFFIRMED.

       We order that appellees Sheila Husted and Inez Martinez recover their costs of appeal from
appellants Morgan Ellis and Colleen Ellis.

       SIGNED April 15, 2020.


                                                _____________________________
                                                Beth Watkins, Justice